Citation Nr: 0110549	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  94-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for paralysis of the 
vocal cords.

2. Entitlement to service connection for catarrhal fever.

3. Entitlement to service connection for a lung disorder.

4. Entitlement to a compensable evaluation for residuals of a 
tonsillectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


REMAND

The veteran had active duty from May 1942 to September 1945 
and served in the United States Naval Reserves.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In November 1994, the veteran testified at a 
personal hearing at the RO.  In November 1997, the Board 
remanded his claims to the RO for further evidentiary 
development.

A review of the claims folder reveals that, in an August 1997 
letter, the RO advised the veteran that his appeal and 
records were being transferred to the Board and that if he 
wished to appear personally at a Board hearing, he should 
submit a written request within ninety days of the letter.  
Eleven days later, the veteran responded to the RO's letter 
and said, "I do want to appear personally.  I also appoint 
the Veterans of Foreign Wars to represent me at the 
hearing."  The Board construes this as a request for a Board 
hearing.  As a result, his request for a personal hearing 
before a member of the Board at the RO is still pending.

The veteran has asserted that asbestos exposure during active 
and reserve duty caused his current respiratory disability.  
In April 1993, he stated that while in the Naval Reserves, he 
was assigned to ships at the Long Beach (California) Naval 
Station where he removed and replaced asbestos from piping.  
He submitted a Request Pertaining to Military Records and 
indicated that he was assigned to the 11-22 Reserve Unit 
U.S.N., Hawthorne, California, from April 1947 to February 
1976.  Reserve service medical records show that he was 
assigned to "SD-11-22 Hawthorne".  The claims file also 
contains an Abstract of Service that reflects the veteran's 
Naval Reserve assignments, but not his assigned duties.  
Information regarding the veteran's reserve service duties is 
critical to resolution of his claim for service connection 
for a lung disorder.

In its November 1997 remand, the Board directed the RO to 
attempt to obtain the veteran's service personnel records, 
including service personnel records from his period of 
service in the Naval Reserve (from approximately 1946 to 
1965).  The RO was directed to request the records from the 
National Personnel Records Center (NPRC) and the Bureau of 
Naval Personnel.  In January 1998, the RO submitted record 
requests to the Bureau and NPRC, but did not provide specific 
information regarding the veteran's Naval Reserve service.  
Additional record requests were sent to NPRC in December 1998 
and July 1999, but without the specifics of his reserve 
service.  In March 2000, NPRC advised the RO that the needed 
record (evidently the veteran's active duty service personnel 
records) was charged out of file and extensive searches 
failed to locate it.  However, the RO has not obtained or 
made further efforts to obtain the veteran's Naval Reserve 
records and the Board believes additional effort must be made 
to obtain these records, including contacting appropriate 
state level departments.  See Stegall v. West, 11 Vet. App. 
268 (1998) (Where the remand orders of the Board were not 
complied with, the Board itself erred in failing to ensure 
compliance.)

The Board regrets any further delay in adjudication of the 
veteran's claims.  However, in order to fulfill VA's duty to 
assist the veteran in developing facts pertinent to his 
claims, and to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following actions:

1. The RO should schedule a Travel Board 
hearing, in accordance with 38 C.F.R. 
§ 20.704(a) (2000), and should notify 
the veteran and his representative of 
the date of such hearing by sending a 
letter of notification to the veteran 
at his current address then of record, 
with a copy to his representative.

2. The RO should make another attempt to 
obtain the veteran's Naval Reserve 
service personnel records through the 
appropriate state or federal agencies.  
According to the veteran's April 1993 
statement, he was assigned to ship 
repair at the Long Beach Naval Station 
and assigned to the 11-22 Reserve Unit 
U.S.N., Hawthorne, California, from 
April 1947 to February 1976.  The 
veteran's Abstract of Service reflects 
the veteran's Naval Reserve duty 
assignments, including the Nav. Res. 
Sur. Div. 11-22 in Hawthorne.  If 
necessary, the RO should contact the 
veteran and request that he provide 
other specific information regarding 
dates and duty assignments while in 
the Naval Reserve.  All record 
requests and responses should be 
included in the claims folder.  

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied.  Id.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





